Eberhardt, Judge.
This is an automobile collision case in which the defendant filed a cross action. The jury found for the defendant in the full amount prayed. Plaintiff’s motion for new trial on general and special grounds was overruled.
The evidence, construed in favor of the verdict, showed that plaintiff had taken a right turn onto Highway 330. When he did so, he crossed over to the shoulder on defendant’s side of the road. Defendant’s wife shortly before had crested a hill approaching plaintiff on Highway 330. She testified that, when she saw plaintiff approaching in her lane, she applied her brakes, running off the pavement and onto the shoulder of her side of the road; that a hole in the pavement “jerked” her back onto the road and that she then turned back into plaintiff’s lane because “All I could think of was a head-on collision.” The impact took place in plaintiff’s lane. Held:
1. The general grounds are without merit as there is ample evidence to support the verdict.
2. A charge on emergency is complained of in special ground 4. Under the facts here, the charge was authorized under the principle stated in Morrow v. Southeastern Stages, 68 Ga. App. 142 (2, 3) (22 SE2d 336), and followed recently in Williams v. Slusser, 104 Ga. App. 412 (3) (121 SE2d 796).
3. Special ground 5 complains that the jury foreman was called back to date the verdict after the jury had been discharged. The authority of Code § 110-111, allowing amendments of verdicts as to form after the jury has dispersed, is sufficient to allow the addition of the date. See, Leverett, Hall & Christopher, Ga. Procedure & Practice, 420, § 19-11.
*359Decided September 20, 1963.
Mark Dunahoo, for plaintiff in error.
J. N. Rainey, H. W. Davis, Jack A. Davidson, contra.
4. Special ground 6 complains of the failure of the court to charge, apparently without request, that certain acts constituted gross negligence. This ground is subject to a number of infirmities, one of which is the failure to specify in any way the pleadings or the evidence which would support the charge. Hardwick v. Georgia Power Co., 100 Ga. App. 38 (5) (110 SE2d 24); Hodges v. Gay, 100 Ga. App. 210 (110 SE2d 570); Beecher v. Farley, 104 Ga. App. 785 (123 SE2d 184); Pendry v. Addison, 105 Ga. App. 673 (1) (125 SE2d 523); Mazzola v. Swift Mfg. Co., 108 Ga. App. 313; Byck v. Lawton, 218 Ga. 858 (4) (131 SE2d 176). It is without merit.

Judgment affirmed.


Felton, C. J., and Russell, J., concur.